
	

113 HR 652 IH: To amend the Foreign Assistance Act of 1961 to limit assistance to countries that engage in certain discriminatory religious, educational, or freedom of movement practices.
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 652
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Mr. Gowdy introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to limit
		  assistance to countries that engage in certain discriminatory religious,
		  educational, or freedom of movement practices.
	
	
		1.Limitation on assistance to
			 countries that engage in certain discriminatory religious, educational, or
			 freedom of movement practices
			(a)In
			 generalChapter 1 of part III
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2351 et seq.) is amended by
			 adding at the end the following new section:
				
					620N.Limitation on
				assistance to countries that engage in certain discriminatory religious,
				educational, or freedom of movement practices
						(a)LimitationNo assistance may be provided under this
				Act or any other Act to any foreign country the government of which the
				President determines, and notifies Congress, is engaging in any of the
				practices described in subsection (b).
						(b)Practices
				describedThe practices referred to in subsection (a) are the
				following:
							(1)The government engages in state-sanctioned
				religious persecution of minority religious groups as evidenced by
				anti-blasphemy laws or penalties applied to minority religious groups for
				sharing their faith.
							(2)The government
				prevents equal access to education on the basis of gender, race, or
				ethnicity.
							(3)The government
				does not accept the return of nationals of the country who have been removed
				from another country following a removal proceeding.
							(c)ExceptionThe
				limitation on assistance under subsection (a) shall not apply with respect to
				humanitarian assistance.
						(d)WaiverThe President may waive subsection (a) on a
				case-by-case basis if the President determines and notifies Congress that it is
				in the national security interests of the United States to do
				so.
						.
			(b)Effective
			 dateSection 620N of the Foreign Assistance Act of 1961, as added
			 by subsection (a), shall take effect on the date of the enactment of this Act
			 and shall apply with respect to amounts made available for assistance under the
			 Foreign Assistance Act of 1961 or any other Act that are unobligated on or
			 after such date of enactment.
			
